DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brent Yamashita on 7/13/2022.
The application has been amended as follows: 
1.	(Currently Amended) An analog neural memory system comprising:
a plurality of vector-by-matrix multiplication arrays, each array comprising non-volatile memory cells organized into rows and columns; 
an input block to provide an input to one of word line terminals and control gate terminals of non-volatile memory cells of a configurable number N of the plurality of vector-by-matrix multiplication arrays, where N can range between 1 and the total number of arrays in the plurality of vector-by-matrix multiplication arrays[[;]], wherein the arrays that receive the input provide array outputs formed of positive weight values and negative weight values in response to the input; and
an activation function circuit to rectify the array outputs to generate a rectified output.
8.	(Currently Amended) An analog neural memory system comprising:
a plurality of vector-by-matrix multiplication arrays, each plurality of vector-by-matrix multiplication array comprising non-volatile memory cells organized into rows and columns; 
an output block to provide an output formed of positive weight values and negative weight values from a configurable number N of the plurality of vector-by-matrix multiplication arrays, where N can range between 1 and the total number of arrays in the plurality of vector-by-matrix multiplication arrays, in response to a neuron current received on one of bit line terminals and source line terminals of non-volatile memory cells of the configurable number N of the plurality of vector-by-matrix multiplication arrays; and
an activation function circuit to rectify the output to generate a rectified output.
28.	(Currently Amended) An analog neural memory system comprising:
a plurality of vector-by-matrix multiplication arrays, each array comprising non-volatile memory cells organized into rows and columns; 
an output block to perform a verify operation after a programming operation based on an output formed of positive weight values and negative weight values from one of bit line terminals and source line terminals of non-volatile memory cells of a configurable number N of the vector-by-matrix multiplication arrays, where N can range between 1 and the total number of arrays in the plurality of vector-by-matrix multiplication arrays; and
an activation function circuit to rectify the output to generate a rectified output.
31.	(Currently Amended) An analog neural memory system comprising:
a plurality of vector-by-matrix multiplication arrays, each array comprising non-volatile memory cells organized into rows and columns;
an input block to provide an input on one of word line terminals and control gate terminals of non-volatile memory cells of a first configurable number N of the vector-by-matrix multiplication arrays, where N can range between 1 and the total number of arrays in the plurality of vector-by-matrix multiplication arrays; 
an output block to provide an output formed of positive weight values and negative weight values from a second configurable number M of the vector-by-matrix multiplication arrays, where M can range between 1 and the total number of arrays in the plurality of vector-by-matrix multiplication arrays, in response to a neuron current received on one of bit line terminals and source line terminals of non-volatile memory cells of the configurable number M of the plurality of vector-by-matrix multiplication arrays; and
an activation function circuit to rectify the output to generate a rectified output.
48.	(Currently Amended) An analog neural memory system comprising:   
a plurality of vector-by-matrix multiplication arrays, each vector-by-matrix multiplication array comprising non-volatile memory cells organized into rows and columns; 
an output block to receive output neuron current formed of positive weight values and negative weight values from one of bit lines and source lines of one or more of the vector-by-matrix multiplication arrays and to generate digital output bits using a ramp analog-to-digital converter; and
an activation function circuit to rectify the output neuron current to generate a rectified output.  
60. 	(Currently Amended) A method of performing output conversion for an analog neural memory comprising a plurality of vector-by-matrix multiplication arrays, each vector-by-matrix multiplication array comprising non-volatile memory cells, the method comprising: 
receiving output neuron current formed of positive weight values and negative weight values from one of bit lines and source lines of one or more of the plurality of vector-by-matrix multiplication arrays; 
rectifying the output neuron current to generate a rectified output; and
generating digital output bits using the rectified output 
					Allowable Subject Matter
Claim(s) 1-63 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, such as CN 108932548 A, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1, 8, 28, 31, 48, 53 and 60; in brief and saliently: An analog neural memory system and/or method of operating the same, comprising: a plurality of vector-by-matrix multiplication arrays, each array comprising non-volatile memory cells; an input block to provide an input to one of word line terminals and control gate terminals of non-volatile memory cells, wherein the arrays that receive the input provide array outputs formed of positive weight values and negative weight values in response to the input; and an activation function circuit to rectify the array outputs to generate a rectified output. As well as: an analog neural memory system comprising: a plurality of vector-by-matrix multiplication arrays, each vector-by-matrix multiplication array comprising non-volatile memory cells; and an input block capable of converting a plurality of digital input bits into a binary-indexed, time-summation signal as a timing input for at least one of the vector-by-matrix multiplication arrays.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827